Luke, J.
The defendant was indicted for operating an automobile on a public highway while under the influence of intoxicating liquor. He had been acquitted upon an indictment which charged him with appearing in an intoxicated condition on the public highways, which intoxication was made manifest by boisterousness and by indecent condition and- acting, and by vulgar, profane, and unbecoming language, and by loud and violent discourse. The defendant filed a plea of former jeopardy, which, on demurrer, was stricken; the trial proceeded, and the jury returned a verdict of guilty.
The court properly struck the plea of former jeopardy. The evidence amply authorized the conviction, and for no reason pointed out was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworfh, J., concur.